MEMORANDUM **
Nancy Edith Alfonso Vargas, a native and citizen of Colombia, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Lim v. INS, 224 F.3d 929, 933 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the IJ’s finding that the repeated threats petitioner received from guerillas on account of her political opinion did not amount to past persecution. See id. at 936 (“Threats themselves are sometimes hollow and, while uniformly unpleasant, often do not effect significant actual suffering or harm.”). Further, the record does not compel the conclusion that petitioner has a well-founded fear of future persecution. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir.2005). Accordingly, petitioner’s asylum claim fails.
Substantial evidence supports the IJ’s denial of withholding of removal because petitioner failed to demonstrate a clear probability of persecution if returned to Colombia. See Lim, 224 F.3d at 937-39.
Finally, substantial evidence supports the IJ’s denial of CAT relief because petitioner did not establish that it is more likely than not she would be tortured if returned to Colombia. See Kumar v. Gonzales, 444 F.3d 1043, 1055-56 (9th Cir. 2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.